Citation Nr: 0216407	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  99-16 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:  The American Legion 



INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1971. This matter comes on appeal from a decision by 
the Boise VA Regional Office (RO).

FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish her claim, and all reasonable development 
necessary for the disposition of the instant case has been 
completed.

2.  The veteran died in March 1999 at the age of 49 due to 
metastatic adenocarcinoma of the liver. Cirrhosis of the 
liver was a significant condition contributing to his death.

3.  Adenocarcinoma of the liver was etiologically related to 
intravenous substance abuse by the veteran.

4.  Intravenous substance abuse was a manifestation of 
service-connected post-traumatic stress disorder (PTSD).



CONCLUSION OF LAW

A disability incurred in service contributed to the cause of 
the veteran's death. 38 U.S.C.A. §§ 1101, 1110, 1310, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.312 (2001); 
66 Fed. Reg. 45620-45632 (August 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (hereafter VCAA),  
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims. Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOPGCPREC 011-00.  The new law revises the former § 5107(a) 
of title 38 United States Code to eliminate the requirement 
that a claimant come forward first with evidence to well 
ground a claim before the Secretary is obligated to assist 
the claimant in developing the facts pertinent to the claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO notified the appellant of the 
relevant legal criteria and the evidence necessary to 
substantiate her claim in a statement of the case and 
supplemental statement of the case. In view of the decision 
reached in this decision, the Board finds that the 
notification obligations of the VCAA have been satisfied. See 
Quartuccio v. Principi, 16 Vet.App. 183 (2002). The appellant 
has not identified any additional evidence which would assist 
in deciding her claim. A medical opinion from VA physicians 
has been obtained. Accordingly, the Board finds that further 
development is not warranted.  

For the foregoing reasons, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159, and that no additional assistance to the 
veteran is required based on the facts of the instant case.  
Since the appellant was provided the necessary information on 
which to substantiate her claim, the Board finds that there 
is no prejudice in proceeding with the claim at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).


Legal Criteria

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. § 
3.312(b). In the case of contributory cause of death it must 
be shown that it contributed substantially or materially; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.


The United States Court of Appeals for the Federal Circuit 
held that 38 U.S.C.A. §  1110, when read in light of its 
legislative history, did not preclude a veteran from 
receiving compensation for alcohol or drug-related 
disabilities secondary to a service-connected disability, or 
use of alcohol or drug abuse as evidence of the increased 
severity of a service-connected disability.  Allen v. 
Principi, 237 F. 3d (Feb. 2, 2001).  


Analysis

The veteran died in March 1999 at the age of 49 due to 
metastatic adenocarcinoma of the liver. Cirrhosis of the 
liver was a significant condition contributing to his death. 
At the time of the veteran's death, service connection was in 
effect for PTSD, evaluated as 30 percent disabling. The 
appellant essentially contends that the substance abuse on 
the part of the veteran which caused the conditions that took 
his life was a manifestation of service-connected PTSD.

The veteran's service separation examination reveals a self-
reported history of drug use.  Post-service medical records 
demonstrate continued alcohol and drug abuse as well as 
diagnoses of hepatitis C, which has been attributed to the 
drug abuse. Hepatitis C has been linked to the fatal liver 
cancer. 

The Veterans Health Administration was requested to provide 
an opinion as to whether the veteran's drug abuse arose 
secondarily from or was a manifestation of his service-
connected PTSD as opposed to being voluntary and willful 
misconduct.

In an opinion dated in October 2002, a VA psychologist and a 
VA physician, apparently a psychiatrist, commented that it 
was not uncommon clinically that post Vietnam veterans use 
substances and alcohol in a self-medication manner. This use 
can continue and present as a secondary problem and require 
treatment in addition to trauma recovery. They concluded 
that it was possible the onset of PTSD symptoms complicated 
the veteran's course and/or efforts in abstinence and that 
his substance use may have been a manifestation of his PTSD.

Given the above VHA opinion, and resolving the benefit of 
the doubt in the appellant's favor, the Board finds that 
intravenous substance abuse was a manifestation of service-
connected PTSD. As the medical evidence establishes that 
both the hepatitis C and adenocarcinoma which caused the 
veteran's death were likely due to his intravenous drug 
abuse, service connection for the cause of his death is in 
order. 38 U.S.C.A. §§ 1101, 1110, 1310, 5107; 38 C.F.R. 
§§ 3.303, 3.312.									


ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

